United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1405
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *    Appeal from the United States
                                        *    District Court for the
      v.                                *    Eastern District of Missouri.
                                        *
James Allen Carter ,                    *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 9, 2001

                                  Filed: April 9, 2001
                                   ___________

Before BEAM, MORRIS SHEPPARD ARNOLD, Circuit Judges, ALSOP,1 District
      Judge.
                          ___________

PER CURIAM.

      James Allen Carter pleaded guilty to drug trafficking in violation of 21 U.S.C.
§§ 841 and 846 and was sentenced to 104 months in prison. Carter appeals his
sentence. We affirm.




      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, sitting by designation.
       Carter entered into a plea agreement and stipulation of facts stating that he was
responsible for "approximately fifteen kilograms" of cocaine. At sentencing, the
presentence investigation report (PSR) specified Carter was responsible for fifteen
kilograms of cocaine resulting in a base offense level of 34 under the Sentencing
Guidelines. Carter did not object to this drug quantity, nor to any other part of the
PSR. The district court2 determined the drug quantity by adopting the PSR's factual
allegations as true and calculated Carter's guidelines range accordingly. Had Carter
been responsible for less than fifteen kilograms, his base offense level would only have
been 32. U.S.S.G. § 2D1.1(c)(4). Carter argues that because fifteen kilograms is the
cutoff between two base offense levels, it was plain error for the district court to
calculate his sentencing range based on these facts without making a specific
evidentiary finding concerning the drug amount.

       We review a district court's determination of drug quantity for clear error.
United States v. Gonzales-Rodriguez, 239 F.3d 948, 953 (8th Cir. 2000). We will only
overturn a drug quantity finding if "the entire record definitely and firmly convinces us
that a mistake has been made." Id. If Carter wished to object to the change from
"approximately fifteen kilograms" in the stipulated facts to "fifteen kilograms" in the
PSR, he should have done so when given the opportunity at his sentencing hearing.
Without a specific objection from Carter, the court was well within its authority to
accept as true the PSR's factual allegations concerning drug quantity. See United States
v. Montanye, 996 F.2d 190, 193 (8th Cir. 1993) (en banc).

      Accordingly, we affirm the sentence imposed by the district court.




      2
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-